DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US. Patent App. Pub. No. 2016/0180602).
As per claim 1, as shown in Fig. 1, Fuchs teaches a method comprising: 
storing, for each of a plurality of scenes viewed by an augmented reality (AR) user, (i) a visual representation of the scene (124, see ¶ [43]), and (ii) information identifying any pairs of real-life objects (such as table and chair) and associated AR augmentations presented in the scene (such as message 114, avatar 112 ¶ [72-73]); 
selecting at least a first scene and a second scene from the plurality of scenes such that the first and second scene share at least a first common pair of a real-life object and an associated AR augmentation presented therein (Fig. 7, ¶ [113-115], “Although the table includes both of the message 114, each of the targeted users can only perceive the message 114 that was intended for them”. The scenes share at least a pair of real-life object (table) and associated AR augmentation (message for daily special 708)); 
displaying the visual representation of the first scene (as addressed, see Fig. 1 and 7, ¶ [114], message can be seen just by Bill or just by Janet); and 
displaying a first indication (addressed below) that the first scene and the second scene share at least one common pair of real-life objects and associated AR augmentations presented therein (displaying the daily special message 708).
Although Fuchs does not expressly teach displaying the claimed first indication, Fuchs does impliedly teach this feature because the daily special message 708 can be seen by both Bill and Janet at the location of the table recited above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fuchs such that an indication indicating the message 708 at the physical location is shared among the users in order to let all the users know others have read the same message and have the appropriate action (e.g. as the example indicated, having coffee together since there is a promotion, etc.).
As per claim 2, as addressed, Fuchs further teaches wherein displaying the first indication comprises displaying the visual representation of the second scene adjacent to the visual representation of the first scene (displaying daily special message to both Bill and Janet at the same physical table).
As per claim 3, Fuchs impliedly teaches wherein displaying the first indication comprises: displaying the visual representation of the second scene (addressed above, Janet can see the daily special message); and displaying a connection between the visual representation of the first scene and the visual representation of the second scene (impliedly taught because the daily special message is targeted all users, ¶ [114]).
As per claim 4, as addressed above, Fuchs does teach wherein displaying the first indication further comprises displaying information identifying the first common pair of a real-life object and an associated AR augmentation (displaying the same daily special message at the same physical table).
As per claim 6, Fuchs does not expressly wherein displaying the first indication further comprises displaying information representing a number of common pairs of real-life objects and associated AR augmentations shared by the first and second scenes. However, Fuchs does teach as shown in Fig. 7, there are two messages (706 and 708) that can be seen by everybody (see ¶ [127]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication to includes the number common pairs (table and daily special and table and menu, thus 2 in this case), the advantage of which is to show the users how many public messages that everyone can read. 
As per claim 7, Fuchs does impliedly teach selecting at least a third scene from the plurality of scenes such that the first and third scenes share at least a second common pair of a real-life object and an associated AR augmentation presented therein (because the access rights can permit 120 some users to view certain common messages. See ¶ [69] and [72]); and 
while displaying the first indication, displaying a second indication that the first scene and the third scene share at least one common pair of real-life objects and associated AR augmentations presented therein (addressed in claim 1).
As per claim 8, as addressed in claims 2 and 7, Fuchs does also impliedly teach wherein displaying the second indication comprises displaying the visual representation of the third scene adjacent to the visual representation of the first scene.
As per claim 9, as addressed in claims 3 and 7 above, Fuchs implicitly teaches wherein displaying the second indication comprises: displaying the visual representation of the third scene; and displaying a connection between the visual representation of the first scene and the visual representation of the third scene (see also ¶ [72], a user who receives the message can be a friend).
As per claim 10, Further does also teach wherein displaying the visual representation of the first scene comprises displaying a thumbnail image representative of the first scene (¶ [82]).
As per claim 11, Fuchs further teaches wherein displaying the visual representation of the first scene comprises displaying a video representative of the first scene (¶ [65]).
As per claim 12, Fuchs also teaches wherein selecting the first and second scenes comprises selecting the first and second scenes from within a time period indicated by user input (¶ [179], “Because the message is time-sensitive, the personal note 702 can be configured to have the persistence 136 set to 5 minutes. After the personal note 702 is created, it will automatically be deleted after 5 minutes”).
As per claim 13, Fuchs also discloses wherein selecting the first and second scenes comprises selecting the first and second scenes from within a geographic area indicated by user input (¶ [47], “The physical location 148 can be a geographical coordinate, a relative location, a location based on a beacon, a room in a building, a portion of an object, or a combination thereof”. The physical location is included in both scenes).
Claim 17, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US. Patent App. Pub. No. 2016/0180602) in view of Tatzgern et al. (US. Patent App. Pub. No. 2015/0262428, “Tatzgern” hereinafter).
As per claim 14, Fuchs further teaches generating a graph having a plurality of nodes and edges (Fig. 16-18), wherein each of the nodes is associated with one of the plurality of scenes, including at least the first and second scenes (hallway, room, door, etc.), and each of the edges connects two nodes corresponding to scenes sharing a common pair of a real-life object and an associated AR augmentation presented therein (¶ [254-255], one user (frame of reference) can view more point of interest than the other (frame of reference), thus, sharing common views).
Fuchs does not expressly teach displaying a visual representation of the graph.
However, Tatzgern teaches a very similar method of viewing augmented reality by a user (¶ [32]), and also teaches generating a graph having plurality of nodes and edges (¶ [34-36]) where the method further includes displaying the visual representation of the graph (see Fig. 2A and 2B, ¶ [37-38]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as taught by Tatzgern into the method as taught by Fuchs as addressed above, the advantage of which is for the user to see the relationship of the objects in the graphics.
Claim 18, which is similar in scope to claim 14 as addressed above, is thus rejected under the same rationale.

Allowable Subject Matter
Claims 5, 15-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken singly or in combination does not teach or suggest, a method, among other things, comprising:
storing information regarding whether the user interacted with the first common pair; and in response to the stored information signifying that the user interacted with the first common pair, displaying an indication that the user interacted with the first common pair (claim 5); or 
assigning each of the edges a weight based on the number of common pairs of real-life objects and associated AR augmentations shared by the connected nodes; and displaying an indication of the weights of the edges (claims 15 and 19);
assigning each of the edges a weight based on the number of common pairs of real-life objects and associated AR augmentations shared by the connected nodes; selecting a root node having a maximum aggregate weight of connected edges; and displaying an indication of which node of the graph is the root node (claims 16 and 20).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611